 




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY THE SECURITIES
ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(THE "1933 ACT)

                                                                            




  US $550,000.00

 




BAOSHINN CORPORATION

8% CONVERTIBLE REDEEMABLE NOTE

DUE OCTOBER 1, 2015

 

 

FOR VALUE RECEIVED, Baoshinn Corporation (the “Company”) promises to pay to the
order of RIDER CAPITAL CORP. and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of Five Hundred Fifty Thousand
Dollars (U.S. $550,000.00) on October 1, 2015 ("Maturity Date") and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on April 1, 2015. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note.  The principal of, and interest on,
this Note are payable at 1155 Camino Del Mar #176 Del Mar California 92014,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time.  The Company will
pay each interest payment and the outstanding principal due upon this Note on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company.  The forwarding of
such check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
 Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.

This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same.  No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2.

The Company shall be entitled to withhold from all payments any amounts required
to be withheld under applicable laws.

 

3.

This Note may be transferred or exchanged only in compliance with the Securities
Act of 1933, as amended ("Act") and applicable state securities laws.  Any
attempted transfer to a non-qualifying party shall be treated by the Company as
void.  Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary.  Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.

 

____

Initials


1




4.

(a)

The Holder of this Note is entitled, at its option, , and after full cash
payment for the shares convertible hereunder, to convert all or any amount of
the principal face amount of this Note then outstanding into shares of the
Company's common stock (the "Common Stock"), at a price ("Conversion Price") for
each share of Common Stock equal to 50% of the lowest trading  price of the
Common Stock as reported on the OTCQB maintained by the OTC Markets Group, Inc.
upon which the Company’s shares are traded or any exchange upon which the Common
Stock may be traded in the future ("Exchange"), for the ten prior trading days
including the day upon which a Notice of Conversion is received by the Company
(provided such Notice of Conversion is delivered by fax or other electronic
method of communication to the Company after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price). If the
shares have not been delivered within 3 business days, the Notice of Conversion
may be rescinded. Such conversion shall be effectuated by the Company delivering
the shares of Common Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Conversion.  Once the Holder has received such
shares of Common Stock, the Holder shall surrender this Note to the Company,
executed by the Holder evidencing such Holder's intention to convert this Note
or a specified portion hereof, and accompanied by proper assignment hereof in
blank.  Accrued but unpaid interest shall be subject to conversion.  No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share.  In the event the Company experiences a DTC “Chill” on its shares,
the conversion price shall be decreased to 40% instead of 50% while that “Chill”
is in effect. In no event shall the Holder be allowed to effect a conversion if
such conversion, along with all other shares of Company Common Stock
beneficially owned by the Holder and its affiliates would exceed 9.9% of the
outstanding shares of the Common Stock of the Company.

 

(b)

Interest on any unpaid principal balance of this Note shall be paid at the rate
of 8% per annum.  Interest shall be paid by the Company in Common Stock
("Interest Shares").  Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above.  The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.   

 

(c)

During the first six months this Note is in effect, the Company may redeem this
Note by paying to the Holder an amount equal to 150% of the unpaid principal
amount of this Note along with any prepaid and earned interest. This Note may
not be prepaid after the six month anniversary of the Note. Such redemption must
be closed and funded within 3 days of giving notice of redemption of the right
to redeem shall be null and void.

 

(d)

Upon (i) a transfer of all or substantially all of the assets of the Company to
any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

____

  Initials




2

 




(e)  

In case of any Sale Event in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5.

No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the form, herein prescribed.

 

6.

The Company hereby expressly waives demand and presentment for payment, notice
of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.

The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.

If one or more of the following described "Events of Default" shall occur:

 

(a)

The Company shall default in the payment of principal or interest on this Note
or any other note issued to Rider Capital Corp. by the Company; or

 

(b)

Any of the representations or warranties made by the Company herein or in any
certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any material respect; or

 

(c)

The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to Rider Capital Corp.; or

 

(d)

The Company shall (1) become insolvent; (2) admit in writing its inability to
pay its debts generally as they mature; (3) make an assignment for the benefit
of creditors or commence proceedings for its dissolution; (4) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; (5) file a petition for
 bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 




____

  Initials




3




(e)

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or

 

(f)

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company; or

 

(g)

One or more money judgments, writs or warrants of attachment, or similar
process, in excess of Fifty Thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or




(h)

defaulted on or breached any term of any other note of similar debt instrument
into which the Company has entered and failed to cure such default within the
appropriate grace period; or

 

(i)

The Company shall have its Common Stock delisted from a trading market
(including the OTC BB market) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)

Intentionally omitted;

 

(k)

The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l)

The Company shall not replenish the reserve set forth in Section 12, within 3
business days of the request of the Holder.

 

(m)

The Company shall not be “current” in its filings with the Securities and
Exchange Commission; or

 

(n)    

The Company shall lose the “bid” price for its stock in a market (including the
OTCQB marketplace or other exchange).

 

 

 

4

 

 

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law.  Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law.  In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company.  This penalty shall increase to $500 per
day beginning on the 10th day.  The penalty for a breach of Section 8(n) shall
be an increase of the outstanding principal amounts by 20%.  In case of a breach
of Section 8(i), the outstanding principal due under this Note shall increase by
50%.  If this Note is not paid at maturity, the outstanding principal due under
this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the conversion shares by
the by the 3rd business day following the delivery of a Notice of Conversion to
the Company and if the Holder incurs a Failure to Deliver Loss, then at any time
the Holder may provide the Company written notice indicating the amounts payable
to the Holder in respect of the Failure to Deliver Loss and the Company must
make the Holder whole as follows:

 

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

9.

In case any provision of this Note is held by a court of competent jurisdiction
to be excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and the validity and enforceability of the
remaining provisions of this Note will not in any way be affected or impaired
thereby.

 

10.

Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

11.

The Company represents that it is not a “shell” issuer and has not been a
“shell” issuer for the 12 months following the Company’ having reported Form 10
type information indicating it is no longer a “shell issuer.

12.

The Company shall issue irrevocable transfer agent instructions reserving
50,000,000 shares of its Common Stock for conversions under this Note and
another $550,000.00 note of even date herewith (the “Share Reserve”). Upon full
conversion of this Note, any shares remaining in the Share Reserve shall be
cancelled. The Company shall pay all costs associated with issuing and
delivering the shares. The company should at all times reserve a minimum of four
times the amount of shares required if the note would be fully converted.  The
Holder may reasonably request increases from time to time to reserve such
amounts.

 

13.

The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
 This notice shall be given to the Holder as soon as possible under law.  

 

____

  Initials




5





14.

This Note shall be governed by and construed in accordance with the laws of
Colorado applicable to contracts made and wholly to be performed within the
State of Colorado and shall be binding upon the successors and assigns of each
party hereto.  The Holder and the Company hereby mutually waive trial by jury
and consent to exclusive jurisdiction and venue in the courts of the State of
Colorado.  This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

15.

The Company, if dissatisfied with the services rendered by Contractor per this
Agreement dated April 1, 2015 for whatever reason, then with consent from the
Contractor, parties may mutually agreed to make modifications, whole or in
part, to the Agreement. Such modifications may include, but not limited to,
payment terms and amounts.

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.




Dated: April 1, 2015




BAOSHINN CORPORATION




By: /s/Sean Webster

           Sean Webster




Title: President




____

  Initials




6





EXHIBIT A


NOTICE OF CONVERSION




 (To be Executed by the Registered Holder in order to Convert the Note)




The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Baoshinn Corporation  (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.




Date of Conversion:

Applicable Conversion Price:

Signature:

[Print Name of Holder and Title of Signer]

Address:

  

 

SSN or EIN:

                                                                                                                 

Shares are to be registered in the following name:




Name:

                                                                                                                   

Address:

Tel:

               

Fax:

                                        

SSN or EIN:

                             




Shares are to be sent or delivered to the following account:




Account Name:

                                                                                                        

Address:

 

 

 

____

  Initials


7